Citation Nr: 0721689	
Decision Date: 07/19/07    Archive Date: 08/02/07	

DOCKET NO.  04-31 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for pleural effusion 
requiring thoracotomy, decortication, and chest tube 
placement, claimed as lung surgery secondary to a connective 
tissue disorder, specifically, rheumatoid disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The veteran in this case seeks service connection for pleural 
effusion requiring thoracotomy, decortication, and chest tube 
placement.  In pertinent part, it is contended that, while in 
service, the veteran developed rheumatoid disease, which 
pathology led to postservice pleural effusion requiring 
thoracotomy, decortication, and chest tube placement.

A review of the record in this case discloses that, on 
various occasions during the course of the current appeal, 
the pertinent evidence of record has included the veteran's 
service medical records for the period from 1976 to 1996.  
However, based on a current review of the veteran's claims 
file, those records are no longer a part of the veteran's 
two-volume claims folder.  In point of fact, and 
notwithstanding the veteran's 20-year period of active 
service, no service medical records whatsoever are contained 
in the veteran's claims folder.  Such records are vital to a 
proper adjudication of the veteran's claim for service 
connection, and must, if at all possible, be obtained prior 
to a final adjudication of that claim.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following action:

1.  The RO should contact the appropriate 
service department and/or record storage 
facility in an attempt to obtain the 
veteran's service medical records.  
Should such an attempt to prove 
unsuccessful, the RO should take any 
other additional measures necessary to 
obtain the veteran's service medical 
records.  Such records, or copies 
thereof, when obtained, should be made a 
part of the veteran's claims folder.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2007, the date of the 
most recent pertinent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The RO should then review the 
veteran's claim for service connection 
for pleural effusion requiring 
thoracotomy, decortication, and chest 
tube placement.  Should the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the issuance 
of the most recent SSOC in July 2006.  An 
appropriate period of time should be 
allowed for response.

Thereafter the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

